Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2020 has been entered.

3.	Claims 38-41, 43-47 and 49-56 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 05/01/2020.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 38-41, 43-47 and 49-56 remain rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20150225697, published on August 13, 2015) (of record) in view of Villalba Gonzales et al. (WO2012146702, published on 1 November 2012, IDS).
	Claims 38-41, 43-47 and 49-56 are herein drawn to a method for treating cancer comprising the administration to a subject in need of treatment for cancer of a therapeutically effective amount of a first composition and a second composition, wherein said first composition comprising a population of alloreactive natural killer cells (NK cells) which are derived from a mixture of at least n umbilical cord blood units (UCB units) with n ≥ 2; and said second composition comprising a monoclonal antibody or a specific binding fragment thereof directed to a cell receptor antigen of cells of said subject; wherein the population of alloreactive NK cells comprised in said first composition are obtained by a method comprising: (A) providing at least n umbilical cord blood units (UCB units), or fraction thereof, each UCB unit or fraction thereof comprising NK cells and T cells, with n ≥ 2; (B) pooling said at least n UCB units, or fraction thereof and depleting said T cells to produce the population of cells comprising pooled NK cells; (C) expanding and activating said pooled NK cells in a medium comprising accessory cells to produce a population of expanded activated NK cells; and (D) recovering said expanded activated NK cells; and wherein the pattern for major HLA class I groups genotype is the same in each of said n UCB units, or fraction thereof, and is selected from the group consisting of HLA A3/A11, which is recognized by KIR3DL2; HLA Bw4, which recognized by KIR3DL1; HLA C group 1, which is recognized by 
Law et al. teach a method of treating hematologic cancer in a subject in need thereof, comprising administering to said subject the isolated population of NK cells obtained from umbilical cord blood units (Combos units); see entire document, e.g. abstract, [0071], [0079-0081], [0366-0367], Example 6, claims 5 and 12-15. Thus, the umbilical cord blood units of Law et al. should be ≥2. Law et al. teach the NK cells combined with an anti-CD20 antibody, anti-HER2/Neu antibody, or anti-EGFR antibody for treating cancer; see [0379]. Law et al. teach the NK cells are characterized as an NK cell population comprising cells with the mature NK cell markers KIR3DL1 and KIR2DL2/3; see [0104], [0131] and [0555].
	For claims 43-44, Law et al. teach the anti-HER2 antibody is Herceptin; see [0379].
	For claim 45, Law et al. teach hematologic cancer includes acute myelogenous leukemia (AML), multiple myeloma, chronic myeloid lymphoma (CML) cells; see [0059], [0066], [0360] and [0366-0367].
	For claims 46-47, Law et al. teach three units of cord blood units used in the study; see Example 6, [0434].
	For claim 49, Law et al. teach the cells are irradiated; see [0206].
	For claim 54, Law et al. teach the NK cells are expanded for 9, 14 or 21 days; see [0476].
	Law et al. do not teach production of the NK cells comprising accessory cells.
	However, this deficiency is remedied by Villalba Gonzales et al.
Villalba Gonzales et al. teach methods for preparing accessory cells and uses thereof for preparing activated NK cells; see entire document, e.g. title, abstract, page 5, claims 1 and 4-8. Villalba Gonzales et al. teach the activated NK cells may be prepared from umbilical cord blood units (UCB), and preparing activated NK cells with miss expression of one of the following KIRs: KIR2DL2 and KIR2DL3, KIR2DL1, KIR3DL1 and KIR3DL2; see pages 11-12, Examples 2-3. Villalba Gonzales et al. teach the NK cells are characterized as an NK cell population comprising cells with the mature NK cell markers KIR3DL2, KIR3DL1, KIR2DL2/3 and KIR2DL1; see page 4, Examples 1-3. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to modify the method of Law et al. with the method of Villalba Gonzales et al. to prepare activated NK cells comprising accessory cells. One would have been motivated to do so because Law et al. teach a method of treating hematologic cancer in a subject in need thereof, comprising administering to said subject the isolated population of NK cells obtained from umbilical cord blood units, and the NK cells combined with an anti-CD20 antibody, anti-HER2/Neu antibody, or anti-EGFR antibody for treating cancer; Villalba Gonzales et al. teach the advantages of using accessory cells in preparing activated NK cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to arrive the claimed invention, because the advantages of using accessory cells in preparing activated NK cells as taught by Villalba Gonzales et al.

Applicant’s arguments:
Law does not indicate that these three UCB are pooled together. The cited references do not teach "wherein in step (C) said pooled NK cells and said accessory cells are HLA-KIR mismatched."

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has argued and discussed the references individually without clearly addressing the combined teachings. It must be remembered that the references are In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968); In re Keller 642 F.2d 413,208 USPQ 871 (CCPA 1981). In this case, although Law et al. do not teach mixed UCB units, and HLA-KIR mismatched NK cells and accessory cells; however, Villalba Gonzales et al. teach amplify a NK cell population expressing only a KIR ligand from two UCB units (see Example 2), Villalba Gonzales et al. teach that the HLA-ligand mismatched EBY-accessory cell line may be used to induce preferential expansion of NK cells reactive to tumor cells lacking the selected HLA molecules (see Example 1).
Nonobviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures. In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986); see also In re Keller, 642 F.2d 413, 426 (CCPA 1981) (finding “one cannot show nonobviousness by attacking references individually where, as here, the rejections are based on combinations of references” (citations omitted)).

Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YAN XIAO/
Primary Examiner, Art Unit 1642